Citation Nr: 0728399	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-40 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2004, the veteran requested a hearing before a 
Veterans Law Judge.  However, in a February 2006 written 
statement, he withdrew his hearing request.  Therefore, the 
Board finds that all due process has been met with respect to 
his hearing request.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claim.  In 
June 2003, the RO sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The June 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing his claimed 
stressful events that occurred during military service, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide "any" evidence in his possession that pertained 
to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
January 2005 SSOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Service connection may also be 
granted for a disease first diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

A review of the veteran's claims file shows that his service 
medical records are negative for treatment or diagnosis of 
any psychiatric disorder.

VA outpatient treatment records show the veteran suffered a 
severe head injury with memory loss in October 1974.  A 
subsequent April 1976 VA outpatient record shows the veteran 
was diagnosed with passive aggressive personality and alcohol 
abuse from history.  He was hospitalized in November and 
December 1986 for alcohol dependency, and evaluated in 
January and February 1987 for residuals of his severe head 
injury.

An April 2001 VA outpatient treatment record shows the 
veteran complained that he was unable to sleep, and he 
believed this was related to PTSD.  The record indicated that 
it appeared the veteran was under too much medication.  The 
assessment was PTSD.  His general condition was good, but he 
was a little unclear in his speech.  He was referred to the 
PTSD group.

On the same day in April 2001, the same VA provider indicated 
that the veteran requested anger management group counseling.  
He appeared withdrawn and isolated.  The assessment was 
schizoid personality.  He was referred to an anger management 
group.

In July 2003, the veteran submitted his PTSD Questionnaire.  
He indicated that he was shot at in Vietnam, drove troops to 
combat areas, and had two friends that died.


In August 2003, the veteran underwent VA examination.  His 
claims file was reviewed.  His head injury in 1974 was noted.  
He had a history of alcohol use since age sixteen.  The 
examiner indicated that the veteran was screened carefully 
for the PTSD criteria as well as other diagnoses, given his 
history of cognitive changes secondary to his closed head 
injury.  The examiner reviewed the criteria associated with a 
diagnosis of PTSD.  These included re-experiencing a 
traumatic event, avoidance and emotional numbing, and 
increased arousal. The veteran reported that he experienced 
depression but denied ritualistic behavior.

On examination, the veteran had fair hygiene.  His mood was 
euthymic, and his affect was bland.  He had no bizarre 
mannerisms.  He reported difficulty with trust and anxiety.  
He had partial insight and fair judgment.  Impulse control 
was intact at this time.  Following extensive examination, 
the diagnosis was personality disorder, secondary to closed 
head injury in 1974.  He also had a history of alcohol abuse 
and dependence, in remission.

The examiner concluded that the criteria for PTSD were not 
met due to the veteran's historical accounts of past 
scenarios while in the military.  Although he did describe 
events of severe trauma, there was no documentation of past 
contacts verbalizing or voicing difficulties with such, nor 
was there acute crisis treatment.  Although it could be 
speculated the veteran used alcohol in response to his 
stressful events, the veteran was quite vague and unclear as 
to specific dates, scenarios, and difficulties, and did not 
demonstrate full criteria of PTSD.  The veteran's primary 
problems stemmed from his closed head injury in 1974.

In a November 2004 written statement, the veteran's 
girlfriend indicated that she had lived with him for three 
years.  She noted that he woke up with cold sweats and 
screamed.  He withdrew from people and had mood swings.  He 
also had short-term memory problems.  Certain smells caused 
him to get upset.

In a November 2004 written statement, the veteran indicated 
that he suffered from nightmares and woke up in cold sweats.  
Loud noises made him nervous.  He became hypervigilent and 
had crying spells.  He isolated himself.

Based upon a review of the record, the Board has concluded 
that the veteran does not have a current diagnosis of PTSD.  
The only evidence of such a possible diagnosis is one of the 
April 2001 VA outpatient treatment records that lists it as 
an assessment.  While the Board acknowledges this record, we 
also note that a separate record, completed on the same day 
by the same provider, gives a different diagnosis of schizoid 
personality.  In addition, there is no indication that the 
veteran underwent any kind of psychiatric evaluation at this 
time.  Instead, it appears he only attended this scheduled 
visit for adjustment in his psychiatric medications.  It also 
appears the clinician provided an assessment of PTSD based 
only on the veteran reporting that his inability to sleep was 
related to PTSD.  There is no indication that any tests were 
conducted at this time.  In addition, the provider did not 
list any symptoms associated with PTSD that were exhibited by 
the veteran or indicate that any examination was performed.  
Finally, the Board notes that the veteran reported in his 
July 2003 PTSD questionnaire that he had never been diagnosed 
with PTSD.  Therefore, the Board finds that this assessment 
is not a diagnosis upon which the Board may find that the 
veteran has PTSD.

All other evidence of record, including the thorough August 
2003 VA examination report, is negative for a diagnosis of 
PTSD.  After completely evaluating the veteran, the August 
2003 VA examiner diagnosed only a personality disorder and a 
history of alcohol abuse.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Id.; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

Given that the August 2003 VA examination was so thorough, 
and the single VA outpatient treatment record showing an 
assessment of PTSD did not appear to be based on any kind of 
examination, the Board finds that we must rely on the August 
2003 examination report and determine that the veteran does 
not have a current diagnosis of PTSD.  Since the veteran's 
medical evidence does not support a present diagnosis of 
post-traumatic stress disorder, an analysis of the next two 
elements necessary for service connection for PTSD is not 
needed.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, No. 05-0468 
(Vet. App. June 21, 2007).  However, where, as here, the 
overall evidence of record fails to support a diagnosis of 
the claimed PTSD, that holding would not be applicable.

Consequently, the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


